Order granting petition to require the insertion in the budget of the city of New York for 1938 and the first half of 1939 of certain amounts as annual compensation for certain employees of the Surrogate’s Court of Kings county and to require the providing of moneys for payment thereof, unanimously affirmed, with fifty dollars costs and disbursements. The appeal was from the entire order, which related to ten different places and amounts. The appeal was abandoned except as to one place and one amount. No question was raised in respect of practice or of parties either at Special Term or in this court. The question argued in respect of the power of the surrogate to fix the salary attacked and the question in respect of judicial review of the surrogate’s exercise of that power are not open under the controlling decisions. Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ. [166 Misc. 13.]